Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132823(48)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  KEVIN SMITH,                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 132823
  v                                                                 COA: 262139
                                                                    Oakland CC: 2003-047984-NH
  LOUIE KHOURI, D.D.S., LOUIE KHOURI,
  D.D.S., P.C., and ADVANCED DENTAL CARE
  CLINIC, L.L.C.,
                Defendants-Appellants.
  _________________________________________

               On order of the Chief Justice the motion by defendants-appellant for
  extension to October 12, 2007 of the time for filing their brief is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2007                    _________________________________________
                                                                               Clerk